DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 30, 2020. Claims 1, 3-6, 8-9, 13-16, 19-20 are amended, Claims 24-25 are added, Claims 2 and 7 are cancelled, and presents arguments, is hereby acknowledged. Claims 1, 3-6, 8-25 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on December 30, 2020 have been fully considered. 
Applicant argues in its Argument (p9–p11) that cited arts, Tekin and Park, fail to teach limitations of the independent Claim 21.
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, 
Regarding limitations the Claim 21 of the instant case, Claim 21 is basically a broad claim of Claim 1 and Tekin teaches a method of predicting a 6D object, where a 3D object is simply a 6D object with 3D fixed or invariant, i.e. a reduced 6D object. Claim 1 as claimed on 5/7/2019 anticipates Claim 21. Therefore, rejections on Claim 21 is maintained. 
Regarding Claim 22, Tekin clearly teaches in Section 3, a system configuration and method to estimate object poses; Fig. 1, multiple keypoints are generated that includes centroid and 8 corners of an object bounding boxes; the image is divided into SxS cells and each cell has a D dimensional vector, where D = 9x2+C+1 i.e. centroid and 8 corner vertices, C class probabilities and one confidence value (i.e. belief value); and pose of each object is estimated based D and 6D pose form is derived using PnP method. It clearly teaches, “the task-specific training data comprises a vector field comprising a vector pointing toward the centroid location for each pixel in the rendered image”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Real-Time Seamless Single Shot 6D Object Pose Prediction arXiv:1711.08848v4 [cs.CV] (Tekin), in view of Park, Seohee, Myunggeun Ji, and Junchul Chun. "2D Human Pose Estimation based on Object Detection using RGB-D information." KSII Transactions on Internet & Information Systems 12, no. 2 (2018) (Park) and in further view of Tobin, Josh, Rachel Fong, Alex Ray, Jonas Schneider, Wojciech Zaremba, and .
Regarding Claims 21-22, Tekin teaches:
A computer-implemented method, comprising: rendering a three-dimensional (3D) object of interest within a 3D scene to produce a rendered image including the a system configuration and method to estimate object poses; Fig. 1, multiple keypoints are generated that includes centroid and 8 corners of an object bounding boxes; the image is divided into SxS cells and each cell has a D dimensional vector, where D = 9x2+C+1 i.e. centroid and 8 corner vertices, C class probabilities and one confidence value (i.e. belief value); and pose of each object is estimated based D and 6D pose form is derived using PnP method).
Tekin does not teach explicitly on belief values and belief map. However, Park teaches (Park: Section 5.3, a belief map is generated for 14 keyponts of a body part to estimate an object pose (here a human)). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tekin with belief values and belief map as further taught by Park. The advantage of doing so is to provide a method to estimate pose of object more accurately (Park: Abstract).
Tekin as modified does not teach explicitly on the neural network model is trained using only synthetic data including a combination of domain randomized data and photorealistic data. However, Muller and Tobin teaches (Muller: Section 3 and Tobin: Section III).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tekin with the neural network model is trained using only synthetic data including a combination of domain randomized data and photorealistic data as further taught by Muller and Tobin. The advantage of doing so is to provide a method of simulating numerous objects through synthesis to enrich training dataset for accurate detection (Muller and Tobin: Abstracts).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Real-Time Seamless Single Shot 6D Object Pose Prediction arXiv:1711.08848v4 [cs.CV] (Tekin), in view of Park, Seohee, Myunggeun Ji, and Junchul Chun. "2D Human Pose Estimation based on Object Detection using RGB-D information." KSII Transactions on Internet & Information Systems 12, no. 2 (2018) (Park) and in further view of Tobin, Josh, Rachel Fong, Alex Ray, Jonas Schneider, Wojciech Zaremba, and Pieter Abbeel. "Domain randomization for transferring deep neural networks from simulation to the real world." In 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS), pp. 23-30. IEEE, 2017 (Tobin), Müller, Matthias, Vincent Casser, Jean Lahoud, Neil Smith, and Bernard Ghanem. "Sim4cv: A photo-realistic simulator for computer vision applications." International Journal of Computer Vision 126, no. 9 (2018): 902-919 (Muller) and US 20180082486 A1 (Hagbi). 
Regarding Claim 23, Tokin as modified teaches all elements of Claim 21. Tokin as modified does not teach explicitly on additional images are rendered as the object of interest is subjected to a gravitational force and interacts with other objects in the 3D scene. However, Hagbi teaches:
rendering with consideration of space warps (e.g. wind, gravitation, etc.), and interaction among objects).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tekin as modified with additional images are rendered as the object of interest is subjected to a gravitational force and interacts with other objects in the 3D scene as further taught by Hagbi. The advantage of doing so is to provide a method of performing augment reality based on modification of at least one object and/or at least one annotation in the real-world image (Hagbi: Abstracts). 
Allowable Subject Matter
The Claims 1, 3-6, 8-20 and 24-25 are allowed.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649